--------------------------------------------------------------------------------

Exhibit 10.2
 
Revised 6/05/01






GATEWAY PLAZA


STANDARD FORM


MULTI-TENANT


LEASE AGREEMENT




TENANT: EMBASSY BANK


DATED: June 11, 2001            

 
1

--------------------------------------------------------------------------------

 

TABLE  OF   CONTENTS


1.
Premises, Parking and Common Areas
2.
Term
3.
Rent
4.
Security Deposit
5.
Use
6.
Maintenance, Repairs, Alterations, and Common Area Services
7.
Insurance; Indemnity
8.
Damage or Destruction
9.
Real Property Taxes
10
Utilities
11.
Assignment and Subletting
12.
Default; Remedies
13.
Condemnation
14.
Estoppel Certificate
15.
Landlord's Liability
16.
Severability
17.
Interest on Past Due Obligations
18.
Time of Essence
19.
Additional Rent
20.
Incorporation of Prior Agreements; Amendments
21.
Notices
22.
Waivers
23.
Recording
24.
Holding Over
25.
Cumulative Remedies
26.
Covenants and Conditions
27.
Binding Effect; Choice of Law
28.
Subordination
29.
Attorney's Fees
30.
Landlord's Access
31.
Auctions
32.
Signs
33.
Merger
34.
Consents
35.
Guarantor
36.
Quiet Possession
37.
Options
38.
Security Measures
39.
Easements
40.
Performance Under Protest
41.
Authority
42.
Conflict
43.
Landlord's Lien
44.
Attorneys' Fees
45.
No Implied Waiver
46.
Exterior Signs
47.
Force Majeure
48.
Transfers by Landlord
49.
Offer

 
2

--------------------------------------------------------------------------------


 
50.
Brokers
51.
Consents
52.
Addendum

 
Exhibits


“A”  OUTLINE OF PREMISES
“B”  PLANS AND SPECIFICATIONS
“C”  RENTAL ESCALATION
“D”  ESTIMATED OPERATING EXPENSES

 
3

--------------------------------------------------------------------------------

 

LEASE AGREEMENT
 
THIS LEASE, made this 11th day of June, 2001, by and between GATEWAY ASSOCIATES,
LLC a Pennsylvania limited liability company with its principal address at 54
South Commerce Way, Suite 175, Bethlehem, Pennsylvania 18017 (hereinafter
referred to as the "Landlord"); and EMBASSY BANK, a Pennsylvania state bank with
its principal office at Bethlehem, Pennsylvania 18017 (hereinafter referred to
as the "Tenant").


1.             PREMISES, PARKING AND COMMON AREAS.


1.1           Premises. Landlord hereby leases to Tenant and Tenant leases from
Landlord for the term, at the rental, and upon all of the terms and conditions
set forth herein, a portion of the real property situated at 10 0 Gateway Drive
in Hanover Township, Northampton County, Pennsylvania, which is described as the
first floor and drive-thru banking facility (hereinafter referred to as the
"Premises") outlined in Exhibit "A", which is attached hereto and made a part
hereof, consisting of 7,827 square feet (including the drive-thru), of leasable
area, including rights to the Common Areas, as defined herein, but not including
any rights to the roof of the Premises. The Premises is a portion of the office
building to be constructed (hereinafter referred to as the "Building") at 10 0
Gateway Drive, Hanover Township, Northampton County, Pennsylvania. The Premises,
the Building, the Common Areas, and the land upon which same are located,
together with all other improvements thereon are hereinafter collectively
referred to as the "Gateway Plaza".


1.1.1           Site Plan. Tenant shall have the right to approve any changes to
the Site Plan for the Building and surrounding areas including the driveway
entrances to the Building. If any changes are made from the Site Plans
previously provided to Tenant, Tenant shall have the right to withdraw from this
Lease and receive the return of the Security Deposit.


1.2           Vehicle Parking. Tenant shall be guaranteed forty (40) vehicle
parking spaces, of which fifteen (15) shall be reserved and the balance of which
shall be unreserved and unassigned on those portions of the Common Areas
designated by Landlord for parking. By separate letter agreement contemporaneous
with the execution of this Lease, Landlord and Tenant have agreed on the
location of the 15 reserved spaces. Tenant shall not use more parking spaces
than said number. Said parking spaces shall be used only for parking by vehicles
no larger than full-size passenger automobiles or pick-up trucks (hereinafter
referred to as "Permitted Size Vehicles"). Vehicles other than Permitted Size
Vehicles are hereinafter referred to as "Oversized Vehicles".

 
4

--------------------------------------------------------------------------------

 

1.2.1.           Loading.  Tenant shall not permit or allow any vehicles that
belong to or are controlled by Tenant, or Tenant's employees, suppliers,
shippers, customers, or invitees to be loaded, unloaded, or parked in areas
other than those designated by Landlord for such activities, except that
Tenant's bank courrier may use the front entrance for deliveries and pick-ups.
 
1.2.2.           Towing. Tenant acknowledges and agrees that vehicles that are
loaded, unloaded or parked in areas other than designated areas may not only
disturb the quiet possession of other Tenants in the Gateway Plaza, but may also
be dangerous and hazardous. If Tenant permits or allows any of the prohibited
activities described in Paragraph 1.2 of this Lease, then Landlord shall have
the right, without notice, in addition to such other rights and remedies that it
may have to remove or tow away the vehicle involved and charge the cost thereof
to Tenant, which cost shall be immediately payable upon demand by Landlord.


1.3           Common Areas--Definition. The term "Common Areas" is defined as
all areas and facilities outside the Premises and within the exterior boundary
line of the Gateway Plaza that are provided and designated by the Landlord from
time to time for the general non-exclusive use of Landlord, Tenant, and other
Tenants of the Gateway Plaza and their respective employees, suppliers,
shippers, customers and invitees, including parking areas, loading and unloading
areas, trash areas, roadways, sidewalks, walkways, parkways, driveways,
mechanical rooms and landscaped areas.


1.4           Common Areas--Tenant's Rights.  Landlord hereby grants to Tenant,
for the benefit of Tenant and its employees, suppliers, shippers, customers, and
invitees, during the term of this Lease, the non-exclusive right to use, in
common with others entitled to such use, the Common Areas as they exist from
time to time, subject to any rights, powers, and privileges reserved by Landlord
under the term hereof or under the terms of any rules and regulations or
restrictions governing the use of the Gateway Plaza.  Under no circumstances
shall the right herein granted to use the Common Areas be deemed to include the
right to store any property, temporarily or permanently, in the Common
Areas.  Any such storage shall be permitted only by the prior written consent of
Landlord or Landlord's designated agent, which consent may be revoked at any
time.  In the event that any unauthorized storage shall occur, then Landlord
shall have the right, without notice in addition to such other rights and
remedies that it may have to remove the property and charge the cost to Tenant,
which cost shall be immediately payable upon demand by Landlord.


1.5           Common Areas--Rules and Regulations. Landlord or such other
person(s) as Landlord may appoint shall have the exclusive control and
management of the Common Areas and shall have the right, from time to time, to
establish, modify, amend and enforce reasonable rules and regulations with
respect thereto. Tenant agrees to abide by and conform to all such rules and
regulations and to cause its employees, suppliers, shippers, customers, and
invitees to so abide and conform.  Landlord shall not be responsible to Tenant
for the non-compliance with said rules and regulations by other Tenants of the
Gateway Plaza, but shall make reasonable efforts to enforce such rules.

 
5

--------------------------------------------------------------------------------

 

1.6           Common Areas- -Chancres. Landlord shall have the right, in
Landlord's sole discretion, from time to time: (a) To make changes in the Common
Areas, including, without limitation, changes in the location, size, shape and
number of driveways, entrances, parking spaces, parking areas,  loading and
unloading areas,  ingress, egress, direction of traffic, landscaped areas and
walkways; (b) To close temporarily any of the Common Areas for maintenance
purposes so long as reasonable access to the Premises remains available; (c) To
use the Common Areas while engaged in making additional improvements, repairs or
alterations to the Gateway Plaza, or any portion thereof;  (d) To do and perform
such other acts and make such other changes in, to or with respect to the Common
Areas and Gateway Plaza as Landlord may, in the exercise of sound business
judgment,  deem to be appropriate,  provided that any changes described in (a)
,  (b) , or (d) above do not interfere with or materially adversely affect
Tenant's use of the Premises as banking offices or the use of the drive-thru by
Tenant's customers.
 
1.6.1        No Reduction. Landlord shall at all times provide the parking
facilities required by applicable law and in no event shall the number of
parking spaces that Tenant is entitled to under Paragraph 1.2 be reduced.
 
2.             TERM.
 
2.1.           Term. The term of this Lease shall be for ten (10) years
commencing on March 1, 2002 (hereinafter referred to as the "Commencement
Date"), and ending on February 28, 2012 (hereinafter referred to as the
"Termination Date"), unless sooner terminated pursuant to any provision hereof.
 
2.2.           Delay in Possession. Notwithstanding said Commencement Date, if
for any reason Landlord cannot deliver possession of the Premises to Tenant on
said Commencement Date, Landlord shall not be subject to any liability
therefore, nor shall such failure affect the validity of this Lease or the
obligations of Tenant hereunder or extend the term hereof, but in such case,
Tenant shall not be obligated to pay rent or perform any other obligations of
Tenant under the terms of this Lease, except as may be otherwise provided in
this Lease, until possession of the Premises is tendered to Tenant; provided,
however, that if Landlord shall not have delivered possession of the Premises
within ninety (90) days from said Commencement Date, Tenant may, at Tenant's
option, by notice in writing to Landlord within ten (10) days of the expiration
of the ninety (90) day period, cancel this Lease, in which event the parties
shall be discharged from all  obligations hereunder; provided further, however,
that if such written notice of Tenant is not received by Landlord within said
ten (10) day period, Tenant's right to cancel this Lease hereunder shall
terminate and be of no further force or effect, and in such event Tenant shall
be entitled to occupy Tenant's temporary offices in the Hampton Inn & Suites,
leased from Eastupland Associates, and Tenant's temporary pad site for a
temporary modular building, on a rent free basis, beginning on the ninety-first
day from the Commencement Date until the Premises are ready for occupancy (but
in no event longer than 9 months from the Commencement Date), Tenant only being
responsible for its utility costs at the temporary offices (including any
hook-up charges) during such period. In calculating the ninety (90) day period
from the Commencement Date, days lost as a result of Force Majeure, as defined
herein, shall be in addition to such ninety (90) day period.

 
6

--------------------------------------------------------------------------------

 

2.3.           Early Possession.   If Tenant occupies the Premises, or any
portion thereof, prior to said Commencement Date, such occupancy (or portion
thereof) shall be subject to all provisions of this Lease, such occupancy (or
portion thereof) shall not advance the Termination Date, and Tenant shall pay
Rent, as defined herein, for such period at the initial monthly rates set forth
below.
 
3.           RENT.
 
3.1.           Base Rent.   Tenant shall pay to Landlord, as Base Rent (or
"Rent") for the Premises, without any offset or deduction whatsoever, except as
may be otherwise expressly provided in this Lease, on the first day of each
month of the term hereof, monthly payments in advance of Thirteen Thousand
Forty-five and 00/100 ($13,045.00) Dollars. Tenant shall pay Landlord upon
execution hereof Thirteen Thousand Forty-five ($13,045.00) Dollars as Base Rent
for March 1, 2002. Rent for any period during the term hereof which is for less
than one (1) month shall be a pro rata portion of the Base Rent. Rent shall be
payable in lawful money of the United States to Landlord at the address stated
herein or to such other persons or at such other places as Landlord may
designate in writing. The annual Base Rent for each Lease year or portion
thereof during the Lease Term, shall be adjusted pursuant to Exhibit "C", which
is attached hereto and made a part hereof.
 
3.2.           Operating Expenses. Tenant shall pay to Landlord during the term
hereof, in addition to the Base Rent, Tenant's Share, as hereinafter defined, of
all Operating Expenses, as hereinafter defined during the term of this Lease, in
accordance with the following provisions:
 
3.2.1           "Tenant's Share" is defined, for purposes of this Lease, as
Thirty-three (33%) percent;
 
3.2.2           "Operating Expenses" shall mean and include the direct and
indirect costs and expenses of any kind, in each calendar year relating to the
operation, maintenance, insuring, repairing, managing, use, care and ownership
of the Building and the Common Areas consisting of the following:

 
7

--------------------------------------------------------------------------------

 

3.2.2.1            the cost of all utilities and services provided to the
Gateway Plaza and not otherwise separately metered and billed to the individual
Tenants of the Building, and Landlord represents that all electric, water, sewer
and other utilities to all tenants will be separately metered so that Tenant
shall only be obligated to pay Tenant's Share of the utility services to the
Common Areas, only;
 
3.2.2.2           the cost of management fees of the Gateway Plaza (which shall
not exceed of the Base Rent, annually);
 
3.2.2.3           payments made by the Landlord for personal property taxes, if
any (except those payable by Tenants), license fees, permit and inspection fees,
equipment, tools and expenses of the Building;
 
3.2.2.4           the cost of all supplies and materials used in the operation
and maintenance of the Building;
 
3.2.2.5           the cost of all utilities and reasonably necessary or
advisable communications services for the Building, including, but not limited
to, water and sewer, power, heating, lighting, air conditioning and ventilating,
but only to the extent not directly metered and separately billed to the
individual Tenants of the Building, and Landlord represents that all such
utilities shall be separately metered to all tenant so that Tenant shall only be
obligated to pay Tenant's Share of the utility services to the Common Areas,
only;
 
3.2.2.6           the cost of all repairs, maintenance and service agreements
and equipment rental agreements of the Building or for equipment therein, such
as and including, but not limited to, management, security and exterminating
services, alarm service, window cleanings, rubbish and snow removal, telephone,
utility lines, sewer lines, sidewalks, walkways, parkways, driveways, striping,
bumpers, roadways, loading and unloading areas, irrigation systems, lighting
facilities, fences, gates, Tenant directories, trash disposal services, fire
detection systems, including without limitation, sprinkler systems and landscape
maintenance, bonds posted or amounts incurred in connection with the management
or maintenance of the Building; provided, however, the foregoing shall not
include leasing commissions, advertising or promotional costs or expenses, the
cost of Tenant alterations, mortgage interest and principal payments, and
depreciation of the Building or equipment;
 
3.2.2.7           the cost of all insurance applicable to the Building and the
Gateway Plaza, which shall be determined on a competitive bid basis;

 
8

--------------------------------------------------------------------------------

 

3.2.2.8           the cost of all accounting, legal and professional services
incurred in connection with the operation of the Building; and
 
3.2.2.9           the cost of all repairs, replacements and improvements (other
than those items which are not and may not be expensed by Landlord for federal
income tax purposes, and general maintenance, including, without limitation, all
costs of landscaping, parking lot, and roof repairs, with respect to the
Building; provided, however the foregoing shall not include such items to the
extent Landlord is compensated through the proceeds of insurance or condemnation
nor such items if the incurring thereof shall be solely for the benefit of a
Tenant other than Tenant and not otherwise benefitting the Premises or the
Building; and


3.2.2.10           amortization of costs (together with interest at the
Landlord's cost of borrowed funds from time to time) of (a) capital improvements
or alterations which are reasonably anticipated to reduce (or to avoid an
increase in) other Operating Expenses by an amount bearing a reasonable
relationship to the amortized costs of the capital improvement or alteration,
(b) capital improvements or alterations which are made by reason of any
governmentally imposed requirement, whether of past, present or future origin,
and whether by way of statute, regulations, rule, order, ordinance or other
uses, relating to the overall or structural use, design, construction and
operation of the Building, and (c) any other capital improvements or alterations
which Landlord determines necessary to maintain the Building as a first class
facility, including without limitation, major repairs to or replacements of
parking lots, roofs and other mechanical systems within the Building, and
including also any installation of direct metering not separately billed to the
individual Tenants involved, such amortization in each case to be determined in
each case using an amortization period equal to the shorter of (i) the useful
life (as determined for accounting purposes using generally accepted accounting
principles) of the capital improvement or alteration, the aggregate cost of
which is less than or equal to $500,000 and (ii) ten (10) years in the case of
such capital improvements or alterations, the aggregate cost of which is greater
than $500,000.
 
Attached hereto as Exhibit "D" is a good faith estimate by Landlord of the
annual Operating Expenses.  On Exhibit "D", Landlord will indicate which of the
items will be capped.
 
3.2.3           Obligation Not Imposed. The inclusion of the improvements,
facilities and services set forth in Paragraph 3.2.2 of the definition of
Operating Expenses shall not be deemed to impose an obligation upon Landlord to
either have said improvements or facilities or to provide those services unless
the Gateway Plaza already has the same, Landlord al ready provides the services,
or Landlord has agreed elsewhere in this Lease to provide the same or some of
them.
 
9

--------------------------------------------------------------------------------


 
3.2.4          Payment of Tenant's Share. Tenant's Share of Operating Expenses
shall be payable by Tenant within ten (10) days after a reasonably detailed
statement of actual expenses is presented to Tenant by Landlord; subject to any
express limitations as provided in this Lease.. At Landlord’s option, however,
an amount may be estimated by Landlord, from time to time, of Tenant's Share of
annual Operating Expenses and the same shall be payable monthly during each
twelve (12) month period, or part hereof, of the Lease term, on the same day as
the Base Rent is due hereunder. In the event that Tenant pays Landlord's
estimate of Tenant's Share of Operating Expenses as aforesaid, Landlord shall
deliver to Tenant within sixty (60) days after the expiration of each calendar
year, or a part thereof, a reasonably detailed statement showing Tenant's Share
of the actual Operating Expenses incurred during the preceding year, or a part
thereof. If Tenant's payments under this Paragraph 3.2.4 during said period
exceed Tenant's Share as indicated on said statement, Tenant shall be entitled
to credit the amount of such overpayment against Tenant's Share of Operating
Expenses next falling due. If Tenant's payments under this Paragraph during said
period were less than Tenant's Share as indicated on said statement, Tenant
shall pay to Landlord the amount of the deficiency within ten (10) days after
delivery by Landlord to Tenant of said statement.
 
4.             SECURITY DEPOSIT.   Tenant shall deposit with Landlord upon
execution hereof $26,090.00 as security (hereinafter referred to as the
"Security Deposit") for Tenant's faithful performance of Tenant's obligation
hereunder.  Upon the opening of Tenant's bank for business, Tenant may
substitute a letter of credit for the actual funds, provided such form of letter
of credit is in form, scope and substance reasonably satisfactory to Landlord
and is provided by another acceptable financial institution. The Security
Deposit requirement shall be void on the third anniversary of the Commencement
Date.  If Tenant fails to pay rent or other charges due hereunder or otherwise
defaults with respect to any provision of this Lease, Landlord may use, apply or
retain all or any portion of said Security Deposit for the payment of any other
sum to which Landlord may become obligated by reason of Tenant's default, or to
compensate Landlord for any loss or damage which Landlord may suffer thereby. If
Landlord so uses or applies all or any portion of said Security Deposit, Tenant
shall, within ten (10) days after written demand therefore, deposit cash with
Landlord in an amount sufficient to restore said Security Deposit to the full
amount then required of Tenant if the monthly rent shall, from time to time,
increase during the term of this Lease.  Tenant shall, at the time of such
increase, deposit with Landlord additional money as a Security Deposit so that
the total amount of the Security Deposit held by Landlord shall at all times
bear the same proportion to the then current Base Rent as the initial Security
Deposit bears to the initial Base Rent set forth in Paragraph 4. If Tenant
performs all of Tenant's obligations hereunder, said Security Deposit or so much
thereof as has not theretofore been applied by Landlord shall be returned
without payment of interest or other increment for its use to Tenant or at
Landlord's option to the last assignee, if any, of Tenant's interest hereunder
on the third anniversary of the Commencement Date. No trust relationship is
created herein between Landlord and Tenant with respect to said Security
Deposit.
 
10

--------------------------------------------------------------------------------


 
5.             USE.
 
5.1.          Use. The Premises shall be used and occupied only for a retail
banking operation with a drive-in facility or any other use which is reasonably
comparable and for no other purpose.


5.2.           Compliance with Law.


5.2.1 Landlord warrants to Tenant that the Premises, in the state existing on
the Commencement Date but without regard to the use for which Tenant will occupy
the Premises, does not violate any covenants or restrictions of record, or any
applicable building code regulation or ordinance, including applicable Federal
ADA and OSHA Regulations, in effect on such Commencement Date. In the event it
is determined that this warranty has been violated then it shall be the
obligation of the Landlord, after written notice from Tenant, to promptly, at
Landlord's sole cost and expense, rectify any such violation. In the event
Tenant does not give to Landlord written notice of the violation of this
warranty within thirty (30) days from the date Tenant learns of the violation,
the correction of same shall be the obligation of the Tenant at Tenant's sole
cost.


5.2.2 Except as provided in Paragraph 5.2.1, Tenant shall, at Tenant's expense,
promptly comply with all applicable federal, state, and local statutes,
ordinances, rules, regulations, orders, covenants and restrictions of record,
and requirements of any fire insurance, underwriters or rating bureaus, now in
effect or which may hereafter come into effect, whether or not they reflect a
change in policy from that now existing, during the term or any part of the term
hereof, relating in any manner to the Premises and the occupation and use by
Tenant of the Premises and of the Common Areas. Tenant shall not use nor permit
the use of the Premises or the Common Areas in any manner that will tend to
create waste or a nuisance or shall tend to disturb other occupants of the
Gateway Plaza.


5.3.           Condition of Premises.


5.3.1           Landlord shall deliver the Premises as well as the ground floor
lobby, ground floor Common Areas, parking lot, walkways and entrance, to Tenant
clean and free of debris on the Commencement Date, in a completed condition free
from defects in materials and workmanship, except for normal punch list items,
and Landlord warrants to Tenant that the plumbing, lighting, air conditioning,
and heating, in the Premises shall be in good operating condition on the
Commencement Date. In the event that it is determined that this warranty has
been violated, then it shall be the obligation of Landlord, after receipt of
written notice from Tenant setting forth with specificity the nature of the
violation to promptly, at Landlord's sole cost, rectify such violation. Tenant's
failure to give such written notice to Landlord within ninety (90) days after
the Commencement Date shall cause the conclusive presumption that Landlord has
complied with all of Landlord's obligations hereunder.

 
11

--------------------------------------------------------------------------------

 

5.3.2           Except as otherwise provided in this Lease, Tenant hereby
accepts the Premises in the condition existing as of the Commencement Date or
the date that Tenant takes possession of the Premises, whichever is earlier
subject to all applicable zoning, municipal, county, state and federal laws,
ordinances and regulations governing and regulating the use of the Premises and
any covenants or restrictions of record, and accepts this Lease subject thereto
and to all matters disclosed thereby and by any exhibits attached hereto. Tenant
acknowledges that neither Landlord nor Landlord's agent has made any
representation or warranty as to the present or future suitability of the
Premises for the conduct of Tenant's business.


5.4            Hazardous Materials.  Tenant shall not cause or permit any
Hazardous Materials  (as defined herein)  to be used,  stored, transported,
released, handled, produced or installed in, on or from the Gateway Plaza, the
Premises or the Building.  Tenant shall indemnify and hold Landlord harmless
from and against any and all claims, demands, liabilities, costs, expenses,
penalties, damages and losses, including, without limitation, reasonable
attorneys' fees, resulting from the existence of Hazardous Materials on the
Premises, the Gateway Plaza or the Building discharged from the Premises, the
Gateway Plaza or the Building or penetrating any surface or subsurface rivers or
streams crossing or adjoining the Premises, the Gateway Plaza or the Building as
a result of Tenant's use of the Premises, the Gateway Plaza or the
Building.  "Hazardous Materials", as used herein, means and includes those
elements, materials,  compounds,  mixtures  or  substances  which  are  now
contained in any list of hazardous substances and/or wastes or any list of toxic
pollutants adopted by the United States Environmental Protection Agency (the
"EPA") or any federal,  state or local governmental agency having jurisdiction
over the Gateway Plaza (such agency is hereinafter referred to as the
"Environmental Agencies")  which are defined as hazardous,  toxic,  pollutant,
infectious, flammable, or radioactive by any of the Environmental Laws (as
defined herein) , and whether or not included in such lists, shall be deemed to
include all products or substances which are or contain petroleum, petroleum
constituents, natural gas, natural gas liquids, asbestos, polychlorinated
biphenyls and any chemicals known to cause cancer or reproductive toxicity as
published by any Environmental Agencies; provided, however, the term "Hazardous
Materials" does not include small qualities of chemicals and other substances
used as janitorial supplies or otherwise  customarily used  in
constructing,  maintaining  and operating properties similar to the Property and
provided that all such chemicals and other substances are properly handled and
stored in accordance with all Environmental Laws.   In the event of a breach of
the provisions of this Paragraph, Landlord shall have the right, in addition to
all other rights and remedies of Landlord under this Lease or at law, to require
Tenant to remove any Hazardous Materials from the Premises in the manner
prescribed for such removal by laws and requirements of any public authorities.
The provisions of this Paragraph shall survive the expiration or termination of
this Lease. As used herein, the term "Environmental Laws" means and includes any
Federal, State, or local statute, law,
ordinance,  code,  rule,  regulation,  judgment,  order or decree regulating,
relating to or imposing liability or standards of conduct concerning,  any
hazardous,  toxic or dangerous waste, substance, pollutant, contaminant,
element, compound, mixture or material, as now in effect including, without
limitation,  the Federal Comprehensive Environmental Response,  Compensation and
Liability Act, as amended, 42 U.S.C. 9601 et seq., the Superfund Amendments and
Reauthorization Act, 42 U.S.C. 9601 et seq., the Federal Toxic Substances
Control Act, 15 U.S.C. 2601 et seq., the Federal Resource Conservation and
Recovery Act, as amended, 42 U.S.C. 6901 et seq., the Federal Hazardous Material
Transportation Act, 49 U.S.C. 1801 et seq., the Federal Clean Air Act 42 U.S.C.
7401 et seq., the Federal Water Pollution Control Act, 33 U.S.C. 1251 et seq.,
the Emergency Planning and Community Right-to-Know Act, 42 U.S.C. 11001 et seq.,
and all rules and regulations of any of the Governmental Authorities.   The
provisions hereof shall survive the termination of the Lease.

 
12

--------------------------------------------------------------------------------

 

5.5           Proscribed Uses. Tenant shall not at any time use or occupy the
Premises or the Building, or suffer or permit anyone to use or occupy the
Premises, or do anything in the Premises or the Building, or suffer or permit
anything to be done in, brought into or kept on the Premises, which in any
manner in the discretion of Landlord: (i) violates the Certificate of Occupancy
for the Premises or the Building; (ii) causes or is liable to cause injury to
the Premises or the Building or any equipment, facilities or systems therein;
(iii) or constitutes a violation of the laws and requirements of any public
authorities or the requirements of insurance bodies; (iv) impairs or tends to
impair the character, reputation or appearance of the Building as a first-class
facility; (v) impairs or tends to impair the proper and economic maintenance,
operation and repair of the Building and/or its equipment, facilities or
systems; (vi) annoys or inconveniences or tends to annoy or inconvenience other
Tenants or occupants of the Building; (vii) constitutes a nuisance, public or
private; (viii) makes unobtainable from reputable insurance companies authorized
to do business in Pennsylvania all risk property insurance, or liability,
elevator, boiler or other insurance at standard rates required to be furnished
by Landlord under the terms of any mortgages covering the Premises; or (ix)
discharges objectionable fumes, vapors or odors into the Building's flues or
vents or otherwise.
 
13

--------------------------------------------------------------------------------


 
6.              MAINTENANCE, REPAIRS, ALTERATIONS AND COMMON AREA SERVICES.


6.1.          Landlord's Obligation. Landlord shall arrange for and oversee (as
a component of its management fee) the provision of services required to
maintain the Common Areas for which there is an Operating Expense. Landlord
shall have no obligation to make repairs under this Paragraph 6.1 until a
reasonable time not exceeding five days or less depending on the nature of the
required repair, after receipt of written notice from Tenant of the need for
such repairs. In the event of Landlord's failure to make such repairs, Tenant,
after written notice to Landlord, may make such repairs at Landlord's cost.
Landlord shall not be liable for damages or loss of any kind or nature by reason
of Landlord's failure to arrange for any Common Area services when such failure
is caused by accident, breakage, repairs, strikes, lockout, Force Majeure or
other labor disturbances or disputes of any character or by any other cause
beyond the reasonable control of Landlord.


6.2.          Tenant's Obligations.


6.2.1           Subject to the provision of Paragraphs 5 (Use), 6.1  (Landlord's
Obligations),  and 8  (Damage or Destruction), Tenant, at Tenant's expense,
shall keep in good order, condition and repair,  the Premises and their fixtures
and improvements therein including, without limitation, the property which is
deemed Landlord's and Tenant's and every part thereof (whether or not the
damaged portion of the Premises or the means of repairing the same are
reasonably or readily accessible to Tenant) including, without limiting the
generality of the foregoing, all plumbing, heating, ventilating and air
conditioning systems (Tenant shall procure and maintain, at Tenant's expense, a
heating, ventilating and air conditioning system maintenance contract),
electrical and lighting facilities, and equipment within the Premises, fixtures,
interior walls and interior surfaces of exterior walls, ceilings, windows,
doors, plate glass, and skylights, if any, located within the Premises, whether
ordinary, extraordinary, foreseen or unforseen. Tenant shall annually provide
Landlord, during the term of this Lease, with satisfactory evidence of the
maintenance contract required hereunder. Landlord reserves the right to procure
and maintain the ventilating and air conditioning system maintenance contract,
and if Landlord so elects, Tenant shall reimburse Landlord, upon demand, for the
entire cost thereof. All repairs in and to the Premises for which Tenant is
responsible shall be promptly performed by Tenant in a manner which will not
interfere with the use of the Building by others. Any repairs in or to the
Building and the facilities and systems thereof for which Tenant is responsible
may be performed by Landlord at Tenant's expense; but, Landlord may, at its
option, before commencing any such work or at any time thereafter, require
Tenant to furnish to Landlord such security, in form and amount as Landlord
shall deem necessary to assure the payment for such work by Tenant.

 
14

--------------------------------------------------------------------------------

 

6.2.2   If Tenant fails to perform Tenant's obligations under this Paragraph 6.2
or under any other Paragraph of this Lease, Landlord may enter upon the Premises
after ten (10) days' prior written notice to Tenant (except in the case of
emergency, in which event no notice shall be required), perform such obligations
on Tenant's behalf and put the Premises and/or Building in good order, condition
and repair, and the cost thereof together with interest thereon at the maximum
rate then allowable by law shall be due and payable as additional rent to
Landlord together with Tenant's next Base Rent installment.


6.2.3   On the last day of the term hereof, or on any sooner termination, Tenant
shall surrender the Premises to Landlord in the same condition as received,
ordinary wear and tear excepted, clean and free of debris.  Any damage or
deterioration of the Premises and/or the Building shall not be deemed ordinary
wear and tear if the same could have been prevented by good maintenance
practices.  Tenant shall repair any damage to the Premises and/or Building
occasioned by the installation or removal of Tenant's trade
fixtures,   alterations,   furnishings,   and equipment. Notwithstanding
anything to the contrary otherwise stated in this Lease, Tenant shall leave the
air lines, power panel, electrical distribution systems, lighting fixtures,
space heaters, air conditioning, plumbing and fencing, if any, on the Premises
in good operating condition.


6.3.          Alteration and Additions.


6.3.1           Tenant shall not, without Landlord's prior written consent make
any alterations, improvements, additions, or utility installations in, on, or
about the Premises, or the Gateway Plaza except for nonstructural alterations to
the Premises not exceeding Ten Thousand and 00/100($10,000.00) Dollars in
cumulative costs, during the term of this Lease. In any event, whether or not in
excess of Ten Thousand and 00/100 ($10,000.00) Dollars in cumulative cost,
Tenant shall make no change or alteration to the exterior of the Premises nor
the exterior of the Building nor the Gateway Plaza without Landlord's prior
written consent. Landlord acknowledges receipt of Tenant's plans and
specifications for Tenant's initial leasehold improvements and hereby consents
to the same. Such initial leasehold improvements need not be removed upon
termination of the Lease.  As used in this Paragraph 6.3 the term "Utility
Installation" shall mean air lines, power panels, electrical distribution
systems, lighting fixtures, space heaters, air conditioning, plumbing, sprinkler
equipment, and fencing. Should Tenant make any alterations, improvements,
additions or Utility Installations without the prior approval of Landlord,
Landlord may at any time during the term of this Lease, require that Tenant
remove any or all of the same at Tenant's sole cost and expense.

 
15

--------------------------------------------------------------------------------

 

6.3.2          Any alterations, improvements, additions or Utility Installations
in or about the Premises or the Gateway Plaza that Tenant shall desire to make
and which requires the consent of the Landlord shall be presented to Landlord in
written form, with proposed detailed plans. If Landlord shall give its consent,
the consent shall be deemed conditioned upon Tenant acquiring a permit to do so
from appropriate governmental agencies, the furnishing of a copy thereof to
Landlord prior to the commencement of the work, and the compliance by Tenant of
all conditions of said permit in a prompt and expeditious manner.


6.3.3          Tenant shall pay, when due, all claims for labor or materials
furnished or alleged to have been furnished to or for Tenant at or for use in
the Premises, which claims are or may be secured by any mechanic's or
materialmen's lien against the Premises, or the Gateway Plaza, or any interest
therein.  Tenant shall give Landlord not less than ten (10) days' notice prior
to the commencement of any work in the Premises, and Landlord shall have the
right to post notices of non-responsibility in or on the Premises or the
Building as provided by law.  If Tenant shall in good faith, contest the
validity of any such lien, claim or demand, then Tenant shall, at its sole
expense defend itself and Landlord against the same and shall pay and satisfy
any such adverse judgment that may be rendered thereon before the enforcement
thereof against the Landlord or the Premises or the Gateway Plaza, upon the
condition that if Landlord shall require, Tenant shall furnish to Landlord a
surety bond satisfactory to Landlord in an amount equal to such contested lien
claim or demand indemnifying Landlord against liability for the same and holding
the Premises and the Gateway Plaza free from the effect of such lien or claim.
In addition, Landlord may require Tenant to pay Landlord's attorneys’ fees and
costs in participating in such action if Landlord shall decide it is to
Landlord's best interest to do so.
 
6.3.4           All alterations, improvements, additions, and Utility
Installations (whether or not such Utility Installation constitute trade
fixtures of Tenant) , which may be made on the Premises, shall be the property
of Landlord and shall remain upon and be surrendered with the Premises at the
expiration of the Lease term, unless Landlord requires their removal pursuant to
Paragraph 6.3.1, provided that upon termination of the Lease, Tenant may remove
at its expense, ATM machines, night depository equipment, drive-thru equipment
and security systems. Tenant shall repair any damage caused by such removal.
Notwithstanding the provisions of this Paragraph 6.3.4, Tenant's machinery and
equipment other than that described in the preceding sentence and other than
that which is affixed to the Premises so that it cannot be removed without
material damage to the Premises, and other than Utility Installations, shall
remain the property of Tenant and may be removed by Tenant subject to the
provisions of Paragraph 6.2.

 
16

--------------------------------------------------------------------------------

 

6.4.           Utility Additions. Landlord reserves the right to install new or
additional utility facilities throughout the Building, the Premises, and the
Common Areas for the benefit of Landlord or Tenant, or any other Tenant of the
Gateway Plaza, including, but not by way of limitation, such utilities as
plumbing, electrical systems, security systems, communication systems, and fire
protection and detection systems, so long as such installations do not
unreasonably interfere with Tenant's use of the Premises.
 
7.              INSURANCE; INDEMNITY.
 
7.1.           Liability Insurance--Tenant. Tenant shall, at Tenant's expense
obtain and keep in force during the term of this Lease a policy of Combined
Single Limit Bodily Injury and Property Damage insurance insuring Tenant and
Landlord against any liability arising out of the use, occupancy, or maintenance
of the Premises and the Gateway Plaza. Such insurance shall be in an amount not
less than Three Million ($3,000,000) Dollars per occurrence. The policy shall
insure performance by Tenant of the indemnity provisions of this Paragraph 7.
The limits of said insurance shall not, however, limit the liability of Tenant
hereunder. Tenant's policy shall contain a clause stating that Tenant's
insurance is primary and noncontributory, and Landlord shall be named as an
additional insured.


7.2.           Liability Insurance--Landlord. Landlord shall obtain and keep in
force during the term of this Lease a policy of Combined Single Limit Bodily
injury and property Damage Insurance, insuring Landlord, but not Tenant, against
any liability arising out of the ownership, use, occupancy or maintenance of the
Gateway Plaza in an amount not less than Three Million ($3,000,000) Dollars per
occurrence.


7.3.           Property Insurance. Landlord shall obtain and keep in force
during the term of this Lease a policy or policies of insurance covering loss or
damage to the Gateway Plaza, including the Building and improvements, but not
Tenant's personal property, fixtures, equipment or Tenant improvements, in an
amount hot to exceed the full replacement value thereof, as the same may exist
from time to time, providing protection against all perils included within the
classification of fire, extended coverage, vandalism, malicious mischief, flood
(in the event same is required by a lender having a lien on the Premises) and
special extended perils ("all risk" as such term is used in the insurance
industry). Tenant shall be responsible to replace loss of rental income (in an
amount solely determined by Landlord), and any such other insurance as Landlord
deems advisable.

 
17

--------------------------------------------------------------------------------

 

7.4           Payment of Premium Increase.


7.4.1           After the term of this Lease has commenced, Tenant shall not be
responsible for paying Tenant's Share of any increase in the property insurance
premium for the Gateway Plaza specified by Landlord's insurance carrier as being
caused by the use, acts or omission of any other Tenant of the Gateway Plaza, or
by the nature of such other Tenant's occupancy which create an extraordinary or
unusual risk.


7.4.2           Tenant, however, shall pay the entirety of any increase in the
property insurance premium for the Gateway Plaza over what it was immediately
prior to the commencement of the term of this Lease if the increase is specified
by Landlord's insurance carrier as being caused by the nature of Tenant's
occupancy or any act or omission of Tenant.


7.5.           Insurance Policies. Insurance required hereunder shall be in
companies holding a "General Policyholders Rating" of at least B plus, or such
other rating as may be required by a lender having a lien on the Premises, as
set forth in the most current issue or "Best's Insurance Guide". Tenant shall
not do or permit to be done anything which shall invalidate the insurance
policies carried by Landlord. Tenant shall deliver to Landlord copies of
liability insurance policies required under Paragraph 7.1 or certificates
evidencing the existence and amounts of such insurance within seven (7) days
after the Commencement Date. No such policy shall be cancelable or subject to
reduction of coverage or other modification except after thirty (30) days prior
written notice to Landlord. Tenant shall, at least thirty (30) days prior to the
expiration of such policies, furnish Landlord with renewals or "binders"
thereof.


7.6.           Waiver of Subrogation. Tenant and Landlord each hereby release
and relieve the other, and waive their entire right of recovery against the
other for loss or damage to the Building (including Loss of Income) arising out
of or incident to the perils insured against which perils occur in, on or about
the Premises, whether due to the negligence of Landlord or Tenant or their
agents, employees, contractors and/or invitees. Tenant and Landlord shall, upon
obtaining the policies of insurance required, give notice to the insurance
carrier or carriers that the foregoing mutual waiver of subrogation is contained
in this Lease.

 
18

--------------------------------------------------------------------------------

 

7.7.           Indemnity. Tenant shall indemnify and hold harmless Landlord from
any and all claims arising from Tenant's use of the Gateway Plaza, or from the
conduct of Tenant's business or from any activity, work or things done,
permitted or suffered by Tenant in or about the Premises or elsewhere and shall
further indemnify and hold harmless Landlord from and against any and all claims
arising from any breach or default in the performance of any obligation on
Tenant's part to be performed under the terms of this Lease, attorneys' fees,
expenses and liabilities incurred in the defense of any such claim or any action
or proceeding that may be brought against Landlord by reason of any such claim.
Tenant upon notice from Landlord shall defend the same at Tenant's expense by
counsel reasonably satisfactory to Landlord and Landlord shall cooperate with
Tenant in such defense.  Tenant, as a material part of the consideration to
Landlord, hereby assumes all risk of damage to property of Tenant or injury to
persons, in, upon, or about the Gateway Plaza arising from any cause and Tenant
hereby waives all claims in respect thereof against Landlord or arising from the
negligence, acts or omissions to act of the Tenant, licensees, invitees, and
from any and all costs.  The foregoing indemnity provisions shall not apply to
any damages, claims, expenses or limitations arising out of the gross negligence
or intentional acts of Landlord.


7.8.          Exemptions of Landlord from Liability. Tenant hereby agrees that
Landlord shall not be liable for injury to Tenant's business or any loss of
income therefrom or for damage to the goods, wares, merchandise or other
property of Tenant, Tenant's employees, invitees, customers, or any other person
in or about the Premises or the Gateway Plaza, nor shall Landlord be liable for
injury to the person of Tenant, Tenant's employees, agents or contractors,
whether such damage or injury is caused by or results from fire, steam,
electricity, gas, water or rain, or from the breakage, leakage, obstruction or
other defects of pipes, sprinklers, wires, appliances, plumbing, air
conditioning or lighting fixtures, or from any other cause, whether said damage
or injury results from conditions arising upon the Premises or upon other
portions of the Gateway Plaza, or from other sources or places and regardless of
whether the cause of such damage or injury or the means of repairing the same is
inaccessible to Tenant. Landlord shall not be liable for any damages arising
from any act or neglect of any other Tenant, occupant or user of the Gateway
Plaza, nor from the failure of Landlord to enforce the provisions of any other
lease of the Gateway Plaza. The foregoing exemptions shall not apply to the
gross negligence or intentional acts of Landlord.


8.             DAMAGE OR DESTRUCTION.


8.1.           Definitions.


8.1.1           "Premises Partial Damage" shall mean if the Premises are damaged
or destroyed to the extent that the cost of repair is less than fifty percent
(50%) of the then replacement cost of the Premises.

 
19

--------------------------------------------------------------------------------

 

8.1.2           "Premises Total Destruction" shall mean if the Premises are
damaged or destroyed to the extent that the cost of repair is fifty percent
(50%) or more of the then replacement cost of the Premises.


8.1.3           "Premises Building Partial Damage" shall mean if the Building of
which the Premises are a part is damaged or destroyed to the extent that the
cost to repair is less than fifty percent (50%) of the then replacement cost of
the Building.


8.1.4           "Premises Building Total Destruction" shall mean if the Building
of which the Premises are a part is damaged or destroyed to the extent that the
cost to repair is fifty percent (50%) or more of the then replacement cost of
the Building.


8.1.5           "Insured Loss" shall mean damage or destruction which was
covered by an event required to be covered by the insurance described in
Paragraph 7. The fact that an insured Loss has a deductible amount shall not
make the loss an uninsured loss.


8.1.6           "Replacement Cost" shall mean the amount of money necessary to
be spent in order to repair or rebuild the damaged area to the condition that
existed immediately prior to the damage occurring excluding all improvements
made by the Tenant.
 
8.2.           Premises Partial Damage:  Premises Building Partial Damage.


8.2.1           Insured Loss. Subject to the provisions of Paragraphs 8.4 and
8.5, if at any time during the term of this Lease there is damage which is an
Insured Loss and which falls into the classification of either Premises Partial
Damage or Premises Building Partial Damage, then Landlord shall, at Landlord's
expense, repair such damage to the Premises, but not Tenant's fixtures,
equipment or Tenant improvements, as soon as reasonably possible and this Lease
shall continue in full force and effect and to the extent of insurance proceeds
received, repair such damage to the Premises, but not Tenant's fixtures,
equipment or Tenant improvements, as soon as reasonably possible and this Lease
shall continue in full force and effect.


8.2.2           Uninsured Loss. Subject to the provisions of Paragraph 8.4 and
8.5, if at any time during the term of this Lease there is damage which is not
an Insured Loss and which falls within the classification of Premises Partial
Damage or Premises Building Partial Damage, unless caused by a negligent or
willful act of Tenant (in which event Tenant shall make repairs at Tenant's
expense), which damage prevents Tenant from using the Premises, Landlord may at
Landlord's option either (i) repair such damage as soon as reasonably possible
at Landlord's expense, in which event this Lease shall continue in full force
and effect; or (ii) give written notice to Tenant within twenty (20) days after
the date of the occurrence of such damage, of its intention to cancel and
terminate this Lease. In the event Landlord elects to give such notice of
Landlord's intention to cancel and terminate this Lease, Tenant shall have the
right within twenty (20) days after the receipt of such notice to give written
notice to Landlord of Tenant's intention to repair such damage at Tenant's
expense, without reimbursement from Landlord, in which event this Lease shall
continue in full force and effect, and Tenant shall proceed to make such repairs
as soon as reasonably possible. If Tenant does not give such notice within such
twenty (20) day period, this Lease shall be canceled and terminated as of the
date of the occurrence of such damage and the parties hereto shall have no
further rights or liabilities one to the other hereunder or otherwise.

 
20

--------------------------------------------------------------------------------

 

8.3           Premises Total Destruction; Premises Building Total Destruction.


8.3.1           Subject to the provisions of Paragraphs 8.4 and 8.5, if at any
time during the term of this Lease there is damage, covered by an Insured Loss,
and which falls into the classification of either: (i) Premises Total
Destruction; or (ii) Premises Building Total Destruction; then Landlord shall
repair such damage or destruction, to the extent of Landlord's receipt of
insurance proceeds covering such loss and subject to the consent of Landlord's
mortgagee, but not Tenant's fixtures, equipment or Tenant improvements, as soon
as reasonably possible at Landlord's expense, and this Lease shall continue in
full force and effect.


8 .4           Damage Near End of Term.


8.4.1           Subject to Paragraph 8.4.2, if at any time during the last six
(6) months of the term of this Lease there is damage whether or not it is an
Insured Loss which falls within the classification of Premises Partial Damage or
Premises Building Partial Damage, Landlord may at Landlord's option cancel and
terminate this Lease on or as of the date of occurrence of such damage by giving
written notice to Tenant as of Landlord's election to do so within twenty (20)
days after the date of occurrence of such damage and the parties hereto shall
have no further rights or liabilities one to the other hereunder, or otherwise.


8.4.2           Notwithstanding Paragraph 8.4.1, in the event that Tenant has an
option to extend or renew this Lease, and the time within which said option may
be exercised has not yet expired, Tenant shall exercise such option, if it is to
be exercised at all, no later than twenty (20) days after the occurrence of an
Insured Loss falling within the classification of Premises Total Damage during
the last six (6) months of the term of this Lease. If Tenant duly exercises such
option during said twenty (20) day period, Landlord shall, at Landlord's
expense, repair such damage, but not Tenant's fixtures, equipment or Tenant
improvements, as soon as reasonably possible and this Lease shall continue in
full force and effect. If Tenant fails to exercise said option during said
twenty (20) day period, then Landlord may at Landlord's option terminate and
cancel this Lease as of the expiration of said twenty (20) day period by giving
written notice to Tenant of Landlord's election to do so within ten (10) days
after the expiration of said twenty (20) day period, notwithstanding any term or
provision in the grant of option to the contrary.

 
21

--------------------------------------------------------------------------------

 

8.5           Abatement of Rent; Tenant's Remedies.


8.5.1           In the event Landlord repairs or restores the Premises pursuant
to the provisions of this Paragraph, the rent payable hereunder for the period
during which such damage, repair or restoration continues shall be abated in
proportion to the degree in which Tenant's use of the Premises is impaired.
Except for abatement of rent, if any, Tenant shall have no claim against
Landlord for any damage suffered by reason of any such damage, destruction,
repair or restoration, unless caused by Landlord's willful acts or gross
negligence.


8.5.2           If Landlord shall be obligated to repair or restore the Premises
under the provisions of this Paragraph and shall not commence such repair or
restoration within ninety (90) days after such obligation shall accrue, Tenant
may at Tenant's option make such repairs at Landlord's cost, in which case
Tenant shall be entitled to the receipt of the insurance proceeds covering such
loss, provided Landlord's mortgagee consents thereto, or cancel and terminate
this Lease by giving Landlord written notice of Tenant's election to do so at
any time prior to the commencement of such repair or restoration. In such event
this Lease shall terminate as of the date of such notice and the parties hereto
shall have no further rights or liabilities one to the other hereunder, or
otherwise, provided, however, that each party shall retain any rights or causes
of action arising from the other party's default during the term of this Lease.


8.6           Termination-Advance Payments. Upon termination of this Lease
pursuant to this Paragraph 8, an equitable adjustment shall be made concerning
advance rent and any advance payments made by Tenant to Landlord. Landlord
shall, in addition, return to Tenant so much of Tenant's security deposit as has
not theretofore been applied by Landlord.


8.7           Waiver. Landlord and Tenant waive the provisions of any statute
which relate to termination of leases when leased property is destroyed and
agree that such event shall be governed by the terms of this Lease.


9.             REAL PROPERTY TAXES.
 
9.1           Payment of Taxes.  Landlord shall pay the real property tax as
defined in Paragraph 9.3, applicable to the Gateway Plaza subject to
reimbursement by Tenant of Tenant's Share of such taxes in accordance with the
provisions of Paragraph 3.2, except as otherwise provided in Paragraph 9.2.


 
22

--------------------------------------------------------------------------------

 
 
9.2           Additional Improvements. Tenant shall not be responsible for
paying Tenant's Share of any increase in real property tax specified in the tax
assessor's records and work sheets as being caused by additional improvements
placed upon the Gateway Plaza by other Tenants or by Landlord for the exclusive
enjoyment of such other Tenants. Tenant shall, however, pay to Landlord at the
time that Operating Expenses are payable under Paragraph 3.2.3 the entirety of
any increase in real property tax if assessed solely by reason of additional
improvements placed upon the Premises by Tenant or at Tenant's request.


9.3           Definition of "Real Property Tax".  As used herein, the term "Real
Property Tax" shall include any real estate tax or assessment, general, special,
ordinary or extraordinary, levy or tax (other than inheritance, personal income,
business privilege, license or other tax based on Landlord's rental receipts or
income, or estate taxes), imposed on the Gateway Plaza or any portion thereof by
any authority having the direct or indirect power to tax, including any city,
county, state or federal government, or any school, agricultural, sanitary,
drainage or other improvement district thereof, as against any legal or
equitable interest of Landlord in the Gateway Plaza or in any portion
thereof.  The term "Real Property Tax” shall also include any tax,  fee,  levy,
assessment or charge: (i) in substitution of, partially or totally, any
tax,  fee,  levy, assessment or charge hereinabove included within the
definition of "Real Property Tax"; or (ii) the nature of which was hereinbefore
included within the definition of "Real Property Tax".


9.4           Joint Assessment. If the Gateway Plaza is not separately assessed,
Tenant's Share of the Real Property Tax liability shall be an equitable
proportion of the real property taxes for all of the land and improvements
included within the tax parcel assessed, such proportion to be determined by
Landlord from the respective valuations assigned in the assessor's work sheets
or such other information as may be reasonably available. Landlord's reasonable
determination thereof, in good faith, shall be conclusive. Landlord shall use
its best efforts to have the Gateway Plaza taxed as a separate parcel.


9.5           Personal Property Tax.


9.5.1           Tenant shall pay prior to delinquency all taxes assessed against
and levied upon trade fixtures, furnishings, equipment and all other personal
property of Tenant contained in the Premises or elsewhere. When possible, Tenant
shall cause said trade fixtures, furnishings, equipment and all other personal
property to be assessed and billed separately from the real property of
Landlord.

 
23

--------------------------------------------------------------------------------

 
 
9.5.2           If any of Tenant's said personal property shall be assessed with
Landlord's real property, Tenant shall pay to Landlord the taxes attributable to
Tenant within ten (10) days after receipt of a written statement setting forth
the taxes applicable to Tenant's property.


10.           UTILITIES. Tenant shall pay for all water, gas, heat, light,
power, telephone and other utilities and services supplied to the Premises,
together with any taxes thereon. If any such services are not separately metered
to the Premises, Tenant shall pay at Landlord's option either Tenant's Share or
a reasonable proportion to be determined by Landlord of all charges jointly
metered with other premises in the Building.


11.           ASSIGNMENT AND SUBLETTING.


11.1         Consent Required.  Subject to any provisions of this Paragraph to
the contrary, Tenant shall not, without the prior written consent of the
Landlord,  which consent shall not be unreasonably withheld or delayed: (i)
assign, convey or mortgage this Lease or any interest hereunder;  (ii) permit to
occur or permit to exist any assignment of this Lease, or any lien upon Tenant's
interest, voluntarily or by operation of law; (iii) sublet the Premises or any
part thereof; (iv) advertise as available for sublet or assignment all or any
portion of the Premises; or (v) permit the use of the Premises by any parties
other than Tenant and its employees.  Any such action on the part of Tenant
shall be void and of no effect.  There shall be no partial assignment of
Tenant's interest in this Lease.  The term "sublease" and all words derived
therefrom as used in this subparagraph, shall include any subsequent sublease or
assignment of such sublease and any other interest arising under such
sublease.  Landlord's consent to any assignment, subletting or transfer or
Landlord's election to accept any assignee, sublessee or transferee as the
Tenant hereunder and to collect rent from such assignee, subtenant or transferee
shall not release Tenant or any subsequent Tenant from any covenant or
obligation under this Lease. Landlord's consent to any assignment, subletting or
transfer shall not constitute a waiver of Landlord's right to withhold its
consent to any future assignment, subletting, or transfer.  Landlord may
condition its consent upon execution by the  sublessee  or  assignee
of  an  instrument  confirming  such restrictions on further subleasing or
assignment and joining in the waivers and indemnities made by Tenant hereunder
insofar as such waivers and indemnities relate to the affected space.  Without
limitation of the foregoing, Tenant agrees to indemnify, defend and hold
Landlord and its employees, agents, their members, officers and partners
harmless from and against any claims made by any broker or finder for a
commission or fee in connection with any subleasing or assignment by Tenant or
any sublessee or assignee of Tenant.


Tenant agrees that Landlord shall be acting reasonably when such consent is not
granted if the prospective sublessee or assignee:  (i)  in the reasonable
judgment of Landlord, is of a character or engaged in a business which is not in
keeping with the standards of Landlord for the Building;  (ii) in the reasonable
judgment of Landlord, the purposes for which the Premises are intended to be
used are not in keeping with the standards of Landlord for the Building, or are
in violation of the terms of any other leases in the Building, it being
understood that the purpose for which subtenant or assignee intends to use the
Premises may not be in violation of this Lease; (iii) the portion of the
Premises to be sublet does not have appropriate means of ingress and egress and
suitable for normal renting purposes for the portion of the Premises to be
sublet or assigned;  (iv) is a government (or a subdivision or agency thereof)
intending to use the Premises other than for general business offices; (v) does
not, in the reasonable judgment of Landlord, have adequate financial strength;
(vi) Tenant is in Default under this Lease; or (vii) is or was during the term
of this Lease a Tenant of Landlord or a related entity in this Building or
another building of Landlord or a related entity. Landlord's consent to any
subletting or Landlord's election to accept any subtenant or assignee as the
Tenant hereunder and to collect rent from such subtenant shall not  release
Tenant or any subsequent Tenant from any covenant or obligation under this
Lease.
 
24

--------------------------------------------------------------------------------


 
11.2          Information Required. If Tenant desires the consent of Landlord to
an assignment or subletting, Tenant shall submit to Landlord at least thirty
(30) days prior to the proposed effective date of the assignment or sublease a
written notice which includes: (i) all documentation then available related to
the proposed sublease or assignment (copies of final executed documentation to
be supplied on or before the effective date); and (ii) sufficient information to
permit Landlord to determine the identity and character of the proposed
sublessee or assignee and the financial condition of the proposed assignee.


11.3          Landlord's Alternatives. In addition to withholding its consent
Landlord shall have the right to terminate this Lease as to that portion of the
Premises which Tenant assigns or sublets in violation of this Lease. Landlord
may exercise such right to terminate by giving written notice to Tenant at any
time prior to Landlord's written consent to such assignment or sublease. In the
event that Landlord exercises such right to terminate, Landlord shall be
entitled to recover possession of and Tenant shall surrender such portion of the
Premises on the later of (i) the date for possession by such unapproved
subtenant or assignee, or (ii) ninety (90) days after the date of Landlord's
notice of termination to Tenant.


11.4          Consent. In the event that Landlord consents to any assignment or
sublease of any portion of the Premises, as a condition of Landlord's consent,
if Landlord consents, Tenant shall pay to Landlord any reasonable attorneys'
fees and expenses incurred by Landlord in connection with such assignment or
sublease.

 
25

--------------------------------------------------------------------------------

 
 
11.5          Restrictions on "in Substance" Assignments. If Tenant is a
partnership, a withdrawal or change, whether voluntary, involuntary or by
operation of law or in one or more transactions, Tenant shall be deemed an
assignment of this Lease and subject to the provisions of this Paragraph. If
Tenant is a corporation, any dissolution, merger, consolidation or other
reorganization of Tenant, or the sale, transfer or redemption of a direct or
indirect controlling interest in the capital stock of Tenant, in one or more
transactions, shall be deemed a voluntary assignment of this Lease and subject
to the provisions of this Paragraph. Neither this Lease nor any interest therein
nor any estate created thereby shall pass by operation of law or otherwise to
any trustee, custodian or receiver in bankruptcy of Tenant or any assignee for
the assignment of the benefit of creditors of Tenant. Provided, however, that
Tenant's merger with or into another existing banking institution or the
purchase of substantially all the assets of Tenant by an existing banking
institution shall be permitted and shall not be considered an assignment of this
Lease.


12.            DEFAULT; REMEDIES.


12.1          Default. The occurrence of any one or more of the following events
shall constitute a material default (hereinafter referred to as a "Material
Default" or "Default") of this Lease by Tenant:


12.1.1         The vacating or abandonment of the Premises by Tenant.


12.1.2          The failure by Tenant to make any payment of rent or any other
payment required to be made by Tenant hereunder, as and when due, where such
failure shall continue for a period of five (5) days after written notice
thereof from Landlord to Tenant. In the event that Landlord serves Tenant with a
notice to pay rent or quit pursuant to applicable unlawful detainer statutes
such notice to pay rent or quit shall also constitute the notice required by
this subparagraph.


12.1.3          Except as otherwise provided in this Lease, the failure by
Tenant to observe or perform any of the covenants, conditions or provisions of
this Lease to be observed or performed by Tenant, other than described in
Paragraph 12.1.2, supra, where such failure shall continue for a period of
thirty (3 0) days after written notice thereof from Landlord to Tenant;
provided, however, that if the nature of Tenant's noncompliance is such that
more than thirty (3 0) days are reasonably required for its cure, then Tenant
shall not be deemed to be in default if Tenant commenced such cure within said
thirty (30) day period and thereafter diligently prosecutes such cure to
completion. To the extent permitted by law, such thirty (30) day notice shall
constitute the sole and exclusive notice required to be given to Tenant under
applicable unlawful detainer statutes.

 
26

--------------------------------------------------------------------------------

 
 
12.1.4         (i) The making by Tenant of any general arrangement or general
assignment for the benefit of creditors; (ii) Tenant becomes a "debtor" as
defined in 11 U.S.C. Section 101 or any successor statute thereto (unless, in
the case of a petition filed against Tenant, the same is dismissed within sixty
(60) days) ; (iii) the appointment of a trustee or receiver to take possession
of substantially all of Tenant's assets located at the Premises or of Tenant's
interest in this Lease, where possession is not restored by Tenant within thirty
(3 0) days; or (iv) the attachment, execution or other judicial seizure of
substantially all of Tenant's assets located at the Premises or of Tenant's
interest in this Lease, which such seizure is not discharged within thirty (30)
days. In the event that any provision of this Paragraph 12.1.4 is contrary to
any applicable law, such provision shall be of no force or effect.


12.1.5         The discovery by Landlord that any financial statement given to
Landlord by Tenant, any assignee of Tenant, any sublessee of Tenant, any
successor in interest of Tenant was materially false.


12.1.6         The foregoing notwithstanding, Tenant shall not be considered in
default if it disputes in good faith Tenant's Share of any Operating Expenses
claimed by Landlord and pays the amount acknowledged by Tenant to be due and
thereafter immediately pays the disputed amount upon receiving supporting
information and documentation from Landlord.


12.2          Remedies. In the event of any such Material Default by Tenant,
Landlord may at any time thereafter, with or without notice or demand and
without limiting Landlord in the exercise of any right or remedy which Landlord
may have by reason of such Default:


12.2.1         Terminate Tenant' right to possession of the Premises by any
lawful means, in which case this Lease and the term hereof shall terminate and
Tenant shall immediately surrender possession of the Premises to Landlord. In
such event Landlord shall be entitled to recover from Tenant all damages
incurred by Landlord by reason of Tenant's default including, but not limited
to, the cost of recovering possession of the Premises; expenses of reletting,
including necessary renovation and alteration of the Premises, reasonable
attorneys' fees, and any real estate commission actually paid; the amount of the
unpaid Rent for the balance of the term; that portion of the leasing commission
paid by Landlord  applicable  to  the  unexpired  term  of  this  Lease;
unamortized Tenant improvement work.

 
27

--------------------------------------------------------------------------------

 
 
12.2.2          Maintain Tenant's right to possession in which case this Lease
shall continue in effect whether or not Tenant shall have vacated or abandoned
the Premises. In such event Landlord shall be entitled to enforce all of
Landlord's rights and remedies under this Lease, including the right to recover
the Rent as it becomes due hereunder.


12.2.3          Pursue any other remedy now or hereafter available to Landlord
under the laws or judicial decisions of the state wherein the Premises are
located. Unpaid installments of rent and other unpaid monetary obligations of
Tenant under the terms of this Lease shall bear interest from the date due at
the maximum rate than allowable by law.


12.3          Default by Landlord. Landlord shall not be in default unless
Landlord fails to perform obligations required of Landlord within a reasonable
time, but in no event later than thirty (30) days after written notice by Tenant
to Landlord and to the holder of any first mortgage or deed of trust covering
the Premises whose name and address shall have theretofore been furnished to
Tenant in writing, specifying wherein Landlord has failed to perform such
obligation; provided, however, that if the nature of Landlord's obligation is
such that more than thirty (30) days are required for performance then Landlord
shall not be in default if Landlord commences performance within such thirty (3
0) day period and thereafter diligently prosecutes the same to completion.


12.4          Late Charges. Tenant hereby acknowledges that late payment by
Tenant to Landlord of Base Rent, Tenant's Share of Operating Expenses or other
sums due hereunder will cause Landlord to incur costs not contemplated by this
Lease, the exact amount of which will be extremely difficult to
ascertain.   Such costs include, but are not limited to, processing and
accounting charges, and late charges which may be imposed on Landlord by the
terms of any  mortgage  of  trust  deed  covering  the  Gateway  Plaza.
Accordingly, if any installment of Base Rent, Operating Expenses, or any other
sum due from Tenant shall not be received by Landlord or Landlord's designee
within ten (10) days after such amount shall be due, then, without any
requirement for notice to Tenant, Tenant shall pay to Landlord a late charge
equal to six percent (6%) of such overdue amount.   The parties hereby agree
that such late charge represents a fair and reasonable estimate of the costs
Landlord will  incur  by  reason  of  late  payment  by  Tenant. Acceptance of
such late charge by Landlord shall in no event constitute a waiver of Tenant's
default with respect to such overdue amount, nor prevent Landlord from
exercising any of the other rights and remedies granted hereunder.  In the event
that a late charge is payable hereunder, whether or not collected, for three (3)
installments of any of the aforesaid monetary obligations of Tenant, the Base
Rent shall automatically become due and payable quarterly in advance, rather
than monthly, notwithstanding Paragraph 3.1 or any other provision of this Lease
to the contrary.

 
28

--------------------------------------------------------------------------------

 
 
13.           CONDEMNATION. If the Premises or any portion thereof or the
Gateway Plaza are taken under the power of eminent domain, or sold under the
threat of the exercise of said power (all of which are herein referred to
as  "Condemnation"),  this Lease shall terminate as to the part so taken as of
the date the condemning authority takes title or possession, whichever first
occurs.  If more than ten percent (10%) of the floor area of the Premises, or
more than twenty-five percent (25%) of that portion of the Common Areas
designated as parking for the Gateway Plaza is taken by condemnation, Tenant
may, at Tenant's option, to be exercised in writing only within twenty (20) days
after Landlord shall have given Tenant written notice of such taking (or in the
absence of such notice, within twenty (20) days after the condemning authority
shall have taken possession) terminate this Lease as of the date the condemning
authority takes such possession.  If Tenant does not terminate this Lease in
accordance with the foregoing, this Lease shall remain in full force and effect
as to the portion of the Premisses remaining, except that the rent shall be
reduced in the proportion that the floor areas of the Premises taken bears to
the total floor area of the Premises. No reduction of Rent shall occur if the
only area taken is that which does not have the Premises located thereon.  Any
award for the taking of all or any part of the Premises under the power of
eminent domain or any payment made under threat of the exercise of such power
shall be the property of Landlord, whether such award shall be made as
compensation for the taking of the fee, or as severance damages; provided,
however, that Tenant shall be entitled to any separated award for diminution in
value of the leasehold or for loss of or damage to Tenant's trade fixtures and
removable personal property.  In the event that this Lease is not terminated by
reason of such condemnation, Landlord shall to the extent of severance damages
received by Landlord in connection with such condemnation,  repair any damage to
the Premises caused by such condemnation except to the extent that Tenant has
been reimbursed therefore by the condemning authority. Tenant shall pay any
amount in excess or such severance damages required to complete such repair.


14.           ESTOPPEL CERTIFICATE.


                 14.1          Each party (hereinafter referred to as the
"Responding Party"), shall, at its own expense, at any time upon not less than
ten (10) days' prior written notice form the other party (hereinafter referred
to as the "Requesting Party") execute, acknowledge, and deliver to the
Requesting Party a statement in writing: (i) certifying that this Lease is
unmodified and in full force and effect (or, if modified, stating the nature of
such modification and certifying that this Lease, as so modified, is in full
force and effect) , and the date to which the rent and other charges are paid in
advance, if any; and (ii) acknowledging that there are not, to the Responding
Party's knowledge, any uncured Defaults on the part of the Requesting Party, or
specifying such Defaults if any are claimed. Any such statement may become
conclusively relied upon by any prospective purchaser or encumbrancer of the
Premises or of the business of the Requesting Party.


 
29

--------------------------------------------------------------------------------

 
 
                 14.2          At the Requesting Party's option, the failure to
deliver such statement within such time shall be a Material Default of this
Lease by the party who is to respond, without any further notice to such party,
or it shall be conclusive upon such party that: (i) this Lease is in full force
and effect, without modification except as may be represented by the Requesting
Party; (ii) there are no uncured Defaults in the Requesting Party's performance;
and (iii) if Landlord is the Requesting Party, not more than one (1) month's
Rent has been paid in advance.


                 14.3          If Landlord desires to finance, refinance, or
sell the Property, or any part thereof, Tenant hereby agrees to deliver to any
lender or purchaser designated by Landlord such financial statements of Tenant
as may be reasonably required by such lender or purchaser. All such financial
statements shall be received by Landlord and such lender or purchaser in
confidence and shall be used only for the purpose herein set forth.


15.           LANDLORD'S LIABILITY.


                15.1          The term "Landlord" as used herein shall mean only
the owner or owners, at the time in question, of the fee title or a Tenant's
interest in a ground lease of the Gateway Plaza; and in the event of any
transfer of such title or interest, Landlord herein named (and in the case of
any subsequent transfers then the grantor) shall be relieved from and after the
date of such transfer of all liability as respects Landlord's obligations
thereafter to be performed, provided that any funds in the hands of Landlord or
the then grantor at the time of such transfer, in which Tenant has an interest,
shall be delivered to the grantee. The obligations contained in this Lease to be
performed by Landlord shall, subject as aforesaid, be binding on Landlord's
successors and assigns, only during their respective periods of ownership.
 
                15.2          The liability of Landlord to Tenant or any default
by Landlord under the terms of this Lease shall be limited to the interest of
Landlord in the Gateway Plaza and Tenant agrees to look solely to Landlord's
interest in the Gateway Plaza for the recovery of any judgment from the
Landlord, it being intended that neither Landlord nor any member, partner or
principal of Landlord nor any other property disclosed or undisclosed of such
partners or principals  shall  be  personally  liable  for  any  judgment  or

 
30

--------------------------------------------------------------------------------

 
 
16.           SEVERABILITY. The invalidity of any provision of this Lease as
determined by a court of competent jurisdiction, shall in no way affect the
validity of any other provision hereof.


17.           INTEREST ON PAST-DUE OBLIGATIONS. Except as expressly herein
provided, any amount due to Landlord not paid when due shall bear interest at
the maximum rate then allowable by law from the date due. Payment of such
interest shall not excuse or cure any default by Tenant under this Lease;
provided, however, that interest shall not be payable on late charges incurred
by Tenant nor on any amounts upon which late charges are paid by Tenant.


18.           TIME OF ESSENCE. Time is of the essence with respect to the
obligations to be performed under this Lease.


19.           ADDITIONAL RENT. All monetary obligations of Tenant to Landlord
under the terms of this Lease, including but not limited to, Tenant's Share of
Operating Expenses and insurance and tax expenses payable shall be deemed to be
rent, and payable as additional Base Rent.


20.           INCORPORATION OF PRIOR AGREEMENTS; AMENDMENTS. This Lease contains
all agreements of the parties with respect to any matter mentioned herein. No
prior or contemporaneous agreement or understanding pertaining to such matter
shall be effective. This Lease may be modified in writing only, signed by the
parties in interest at the time of the modification. Except as otherwise stated
in this Lease, Tenant hereby acknowledges that no real estate broker, if any, on
this transaction nor the Landlord or any employee or agents of any such persons
has made any oral or written warranties or representations to Tenant relative to
the condition or use by Tenant of the Premises or the Building and Tenant
acknowledges that Tenant assumes all responsibility regarding the Occupational
Safety and Health Act, the legal use and adaptability of the Premises and the
compliance thereof with all applicable laws and regulations in effect during the
term of this Lease except as otherwise specifically stated in this Lease.


21.           NOTICES. Any notice required or permitted to be given hereunder
shall be in writing and may be given by personal delivery or by certified mail,
and if given personally or by mail, shall be deemed sufficiently given if
addressed to Tenant or the Landlord at the address noted below:



 
Landlord:
Gateway Associates, LLC
   
54 S. Commerce Way, Suite 175
   
Bethlehem, PA 18017-8915
       
With copies to:
   
Richard E. Thulin
   
2509 Center Street
   
Bethlehem, PA 18017


 
31

--------------------------------------------------------------------------------

 
 

   
Nicholas M. Zumas, Esquire
   
54 S. Commerce Way, Suite 172
   
Bethlehem, PA 18017
       
Tenant:
Embassy Bank
   
100 Gateway Drive, Suite 100
   
Bethlehem, PA 18017-8915
       
With a copy to:
   
Fredric C. Jacobs, Esquire
   
214 Bushkill Street
   
Easton, PA 18042



Either party may by notice to the other specify a different address for notice
purposes except that upon Tenant's taking possession of the Premises, the
Premises shall constitute Tenant's address for notice purposes. A copy of all
notices required or permitted to be given to Landlord hereunder shall be
concurrently transmitted to such party or parties at such addresses as Landlord
may from time to time hereafter designate by notice to Tenant.


22.           WAIVERS. No waiver by Landlord of any provision hereof shall be
deemed a waiver of any other provision herein or of any subsequent breach by
Tenant of the same or any other provision. Landlord's consent to, or approval
of, any act shall not be deemed to render unnecessary the obtaining of
Landlord's consent to or approval of any subsequent act by Tenant. The
acceptance of rent hereunder by Landlord shall not be a waiver of any preceding
breach by Tenant of any provision hereto, other than the failure of Tenant to
pay the particular rent so accepted, regardless of Landlord's knowledge of such
preceding breach at the time of acceptance of such rent.


23.           RECORDING. Tenant shall, upon request of the Landlord, execute,
acknowledge, and deliver to Landlord in recordable form a "short form"
memorandum of this Lease for recording purposes.


24.           HOLDING OVER. In the event of holding over by Tenant without
Landlord's written consent after the expiration or other termination of this
Lease or in the event Tenant continues to occupy the Premises after the
termination of Tenant's right of possession, Tenant shall, throughout the entire
holdover period, pay Rent equal on a per diem basis, to one and one-half (1 1/2)
times the Base Rent, as adjusted under Exhibit "C" hereto, which would have been
applicable had the term of this Lease continued through the period of such
holding over by Tenant. No holding over by Tenant after the expiration of the
term of this Lease shall be construed to extend the term of this Lease.

 
32

--------------------------------------------------------------------------------

 
 
25.           CUMULATIVE REMEDIES. No remedy or election hereunder shall be
deemed exclusive but shall, wherever possible be cumulative with all other
remedies at law or in equity.


26.           COVENANTS AND CONDITIONS. Each provision of this Lease performable
by Tenant shall be deemed both a covenant and a condition.


27.           BINDING EFFECT; CHOICE OF LAW. Subject to any provision hereof
restricting assignment or subletting by Tenant and subject to the provisions of
Paragraph 15, this Lease shall bind the parties, their personal representatives,
successors and assigns. This Lease shall be governed by the laws of the
Commonwealth of Pennsylvania and any litigation concerning this Lease between
the parties hereto shall be initiated in Northampton County.


28.           SUBORDINATION.


28.1 This Lease, and any Option granted hereby, at Landlord's option, shall be
subordinate to any ground lease, mortgage, deed of trust, or any other
hypothecation or security now or hereafter placed upon the Gateway Plaza and to
any and all advances made on the security thereof and to all renewals,
modifications, consolidations, replacements and extensions thereof.
Notwithstanding such subordination, Tenant's right to quiet possession of the
Premises shall not be disturbed if Tenant is not in default and so long as
Tenant shall pay the Rent and observe and perform all of the provisions of this
Lease, unless this Lease is otherwise terminated pursuant to its terms, if any
mortgagee, trustee or ground Landlord shall elect to have this Lease and any
Options granted hereby prior to the lien of its mortgage, deed of trust or
ground lease, and shall give written notice thereof to Tenant, this Lease and
such Options shall be deemed prior to such mortgage, deed of trust or ground
lease, whether this Lease or such Options are dated prior to or subsequent to
the date of said mortgage, deed or trust, or ground lease or the date of
recording thereof.
 
28.2          Tenant, at its sole cost and expense, agrees to execute any
documents required to effectuate an attornment, a subordination or to make this
Lease or any Option granted herein prior to the lien of any mortgage, deed of
trust or ground lease, as the case may be, whether precipitated by Landlord or a
proposed transferee of Landlord. Tenant's failure to execute such documents
within ten (10) days after written demand shall constitute a material default by
Tenant hereunder without further notice to Tenant or, at Landlord's option,
Landlord shall execute such documents on behalf of Tenant as Tenant's
attorney-in-fact. Tenant does hereby make, constitute, and irrevocably appoint
Landlord as Tenant's attorney-in-fact and in Tenant's name, place and stead, to
execute such documents in accordance with this Paragraph 28.2.

 
33

--------------------------------------------------------------------------------

 
 
29.           ATTORNEYS' FEES.  If either party named herein brings an
prevailing party in any such action, on trial or appeal, shall be entitled to
his reasonable attorneys' fees to be paid by the losing party as fixed by the
court.


30.           LANDLORD'S ACCESS. Landlord and Landlord's agents shall have the
right upon reasonable notice and in a manner which does not interfere with
Tenant's business or compromise the security of Tenant's banking offices, to
enter the Premises at reasonable times for the purpose of extending any
utilities, services or related items, inspecting the Premises, showing the
Premises to prospective purchasers, lenders, or Tenants, and making such
alterations, repairs, improvements or additions to the Premises or to the
Building of which they are a part as Landlord may deem necessary or desirable.
Landlord may at any time, place on or about the Building any ordinary "For Sale"
signs and Landlord may at any time during the last one hundred twenty (12 0)
days of the term hereof place on or about the Premises any ordinary "For Lease"
signs. All activities of Landlord pursuant to this Paragraph shall be without
abatement of Rent, nor shall Landlord have any liability to Tenant for the same.


31.           AUCTIONS. Tenant shall not conduct, nor permit to be conducted,
either voluntarily or involuntarily, any auction upon the Premises or the Common
Areas without first having obtained Landlord's prior written consent.
Notwithstanding anything to the contrary in this Lease, Landlord shall not be
obligated to exercise any standard of reasonableness in determining whether to
grant such consent.


32.           SIGNS. Tenant shall not place any sign upon the Premises or the
Gateway Plaza without Landlord's prior written consent. Under no circumstances
shall Tenant place a sign on any roof of the Gateway Plaza. By separate letter
agreement contemporaneous with the execution of this Lease, Landlord and Tenant
have agreed upon interior and exterior signage, subject to any Township
approvals.


33.           MERGER. The voluntary or other surrender of this Lease by Tenant,
or a mutual cancellation thereof, or a termination by Landlord, shall not work a
merger, and shall, at the option of Landlord, terminate all or any existing
subtenancies or may, at the option of Landlord, operate as an assignment to
Landlord of any or all of such subtenancies.


34.           CONSENTS. Except for Paragraph 31, supra, wherever in this Lease
the consent of one party is required to an act of the other party such consent
shall not be unreasonably withheld or delayed.


35.           GUARANTOR. In the event that there is a guarantor of this Lease,
said guarantor shall have the same obligations as Tenant under this Lease, and
shall execute and deliver the Guaranty substantially in the form contained in
Exhibit "D", which is attached hereto and made a part hereof.

 
34

--------------------------------------------------------------------------------

 
 
36.           QUIET POSSESSION. Upon Tenant paying the rent for the Premises and
observing and performing all of the covenants, conditions, and provisions on
Tenant's part to be observed and performed hereunder, Tenant shall have quiet
possession of the Premises for the entire term hereof subject to all of the
provisions of this Lease. The individuals executing this Lease on behalf of
Landlord represent and warrant to Tenant that they are fully authorized and
legally capable of executing this Lease on behalf of Landlord and that such
execution is binding upon all parties holding an ownership interest in the
Gateway Plaza, subject to Paragraph 15.


37.           OPTIONS.


37.1         Definition. As used in this Paragraph, the word "Option" shall mean
the right or option to extend the term of this Lease or to renew this Lease or
to extend or renew any lease that Tenant has on other property of Landlord.


37.2         Option Personal . Each Option that may be granted to Tenant in this
Lease is personal to the original Tenant and may be exercised only by the
original Tenant while occupying the Premises who does so without the intent of
thereafter assigning this Lease or subletting the Premises or any portion
thereof, and may not be exercised or be assigned, voluntarily or involuntarily,
by or to any person or entity other than Tenant; provided, however, that an
Option may be exercised by or assigned to any Tenant Affiliate as defined in
Paragraph 11.2 of this Lease. The Option, if any, herein granted to Tenant is
not assignable separate and apart from this Lease, nor many any Option be
separated from this Lease in any manner, either by reservation or otherwise. The
foregoing notwithstanding, all Options may be exercised by any Assignee or
Sublessee permitted under Section 11, above, or which is consented to by
Landlord.


37.3         Multiple Options. In the event that Tenant has any multiple Options
to extend or renew this Lease, a later Option cannot be exercised unless the
prior Option to extend or renew this Lease has been so exercised.


37.4         Effect of Default on Options.


37.4.1         Tenant shall have no right to exercise an Option, notwithstanding
any provision in the grant of Option to the contrary: (i) during the time
commencing from the date Landlord gives to Tenant a notice of Default pursuant
to Paragraph 12.1.2 or 12.1.3 and continuing until the noncompliance alleged in
said notice of Default is cured; or (ii) during the period of time commencing on
the date after any monetary obligation to Landlord is due from Tenant and unpaid
(without any necessity for notice thereof to Tenant) and continuing until the
obligation is paid; or (iii) at any time after an event of Default described in
Paragraphs 12.1.1, 12.1.4, or 12.1.5 (without any necessity of Landlord to give
notice of such Default to Tenant) ; nor (iv) in the event that Landlord has
given to Tenant three (3) or more notices of Default under Paragraph 12.1.2, or
Paragraph 12.1.3, whether or not the Defaults are cured, during the twelve (12)
month period of time immediately prior to the time that Tenant attempts to
exercise the subject Option.

 
35

--------------------------------------------------------------------------------

 
 
37.4.2         The period of time within which an Option may be exercised shall
not be extended or enlarged by reason of Tenant's inability to exercise an
Option because of the provisions of Paragraph 3 7.4.1.


37.4.3         All rights of Tenant under the provisions of an Option shall
terminate and be of no further force or effect, notwithstanding Tenant's due and
timely exercise of the Option; if, after such exercise and during the term of
this Lease: (i) Tenant fails to pay to Landlord a monetary obligation of Tenant
for a period of thirty (30)  days after such obligation becomes due (without any
necessity of Landlord to give notice thereof to Tenant) ; or (ii) Tenant fails
to commence to cure a Default specified in Paragraph 12.1.3 within thirty (30)
days after the date that Landlord gives notice to Tenant of such Default and/or
Tenant fails thereafter to diligently prosecute said cure to completion; or
(iii) Tenant commits a Default described in Paragraph 12.1.1, 12.1.4, or 12.1.5
(without any necessity of Landlord to give notice of such Default to Tenant) ;
or (iv) Landlord gives to Tenant three (3) or more notices of Default under
Paragraph 12.1.2, or Paragraph 12.1.3 within a period of twelve (12) months,
whether or not the Defaults are cured.


37.5         Option to Renew. Provided Tenant is not in Default in the
performance of any of its obligations under this Lease, or any renewal thereof,
upon written notice to Landlord on or before one hundred eighty (180) days prior
to the Termination Date of this Lease, or any extension thereof, Tenant may
elect to extend the term hereof for a period of five (5) terms of five (5)
additional years each. Said extended terms of five (5) years each shall be on
the terms of this Lease except that the Base Rent payable during such renewal
term shall be at the then prevailing market rate for comparable space in the
Building as determined by mutual agreement of Landlord and Tenant, but no less
than the most recent Base Rent as increased in Exhibit "C"; and further
provided, that if Landlord and Tenant cannot reach mutual agreement on the Base
Rent for such renewal term within thirty (30) days of written receipt by
Landlord of Tenant's written notice of exercise of its option, then the Base
Rent for such renewal term shall be determined as follows:

 
36

--------------------------------------------------------------------------------

 

37.5.1         Tenant shall hire, at its expense, a licensed, independent real
estate appraiser who shall deliver a fair market rental appraisal of the
Premises within thirty (30) days of the date on which Landlord and Tenant fail
to reach agreement on Landlord's proposed Base Rent.


37.5.2          If Landlord disagrees with Tenant's appraiser's Base Rent
amount, then Landlord, at its expense, shall hire a licensed, independent real
estate appraiser with shall deliver a fair market rental value appraisal of the
Premises within thirty (30)  days  of  the  date  on  with
Landlord  receives  Tenant's Appraiser's appraisal.


37.5.3          If the two appraisals are within ten percent of each other, then
the average of the two shall be the base rent for the Renewal Term. If the two
appraisals are not within ten percent of each other, then the two appraisers
shall select a third licensed, independent appraiser who shall deliver an
appraisal within thirty (30) days of the date the second appraiser's appraisal
is delivered. The Base Rent for the Renewal Term shall then be the average of
the third appraisal and whichever of the first two appraisals is closest to the
third appraisal. If the third appraisal is exactly in the middle of the first
two appraisals, then the third appraisal amount shall be the Base Rent for the
Renewal Term.


38.           SECURITY MEASURES. Tenant hereby acknowledges that Landlord shall
have no obligation whatsoever to provide guard service or other security
measures for the benefit of the Premises or the Gateway Plaza. Tenant assumes
all responsibility for the protection of Tenant, its agents, employees,
licensees, invitees, and the property of Tenant and of Tenant's agents and
invitees from acts of third parties. Nothing herein contained shall prevent
Landlord, at Landlord's sole option, from providing security protection for the
Gateway Plaza or any part thereof, in which event the cost thereof shall be
included within the definition of Operating Expenses, as set forth in Paragraph
3.2.2.


39.           EASEMENTS. Landlord reserves to itself the right, from time to
time, to grant such easements, rights, and dedications that Landlord deems
necessary or desirable, and to cause the recordation of Parcel Maps and
restrictions, so long as such easements, rights, dedications, Maps, and
restrictions do not unreasonably interfere with the use of the Premises by
Tenant. Tenant shall sign any of the aforementioned documents upon request of
Landlord and failure to do so shall constitute a Material Default of this Lease
by Tenant without the need for further notice to Tenant.


40.           PERFORMANCE UNDER PROTEST. If at any time a dispute shall arise as
to any amount of money to be paid by one party to the other under the provisions
hereof, the party against whom the obligation to pay the money is asserted shall
have the right to make payment "under protest" and such payment shall not be
regarded as a voluntary payment, and there shall survive the right on the part
of said party to institute suit for recovery of such sum. If it shall be
adjudged that there was no legal obligation on the part of said party to pay
such sum or any part thereof, said party shall be entitled to recover such sum
or so much thereof as it was not legally required to pay under the provisions of
this Lease.

 
37

--------------------------------------------------------------------------------

 



41.           AUTHORITY. If Tenant is a corporation, limited liability company,
trust, or general or limited partnership, each individual executing this Lease
on behalf of such entity represents and warrants that he or she is duly
authorized to execute and deliver this Lease on behalf of said entity; if Tenant
is a corporation, limited liability company, trust, or partnership, Tenant
shall, within ten (10) days after execution of this Lease, deliver to Landlord
evidence of such authority satisfactory to Landlord.


42.           CONFLICT. Any conflict between the printed provisions of this
Lease and the typewritten or handwritten provisions, if any, shall be controlled
by the typewritten provisions.


43.           LANDLORD'S LIEN. Tenant hereby grants to Landlord - a statutory
Landlord's lien on all property of Tenant now or hereafter placed in or upon the
Premises, and such property shall be and remain subject to such lien of Landlord
for payment of all Base Rent, additional rent and other sums agreed to be paid
by Tenant herein as provided by Pennsylvania law. Landlord agrees to sign
subordination agreements and lien waivers as Tenant may reasonably request to
permit Tenant to lease ro finance the purchase of equipment to be used on the
Premises.


44.           ATTORNEYS' FEES.  In the event either party Defaults in the
performance of any of the terms of this Lease and the other party employs an
attorney in connection therewith, the defaulting party agrees to pay the
prevailing party's reasonable attorneys' fees, plus interest thereon at the
highest rate permitted by law.


45.           NO IMPLIED WAIVER. No provision of this Lease shall be deemed to
have been waived by Landlord unless such a waiver is in writing signed by
Landlord. The failure of Landlord to insist at any time upon the strict
performance of any covenant or agreement or to exercise any option, right, power
or remedy contained in this Lease shall not be construed as a waiver or a
relinquishment thereof for the future. No payment by Tenant or receipt by
Landlord of a lesser amount than the monthly installment of Rent due under this
Lease shall be deemed to be other than on account of the earliest Rent due
hereunder, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment of Rent be deemed an accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord's
right to recover the balance of such Rent or purse any other remedy in this
Lease herein provided. No agreement to accept a surrender of this Lease shall be
valid unless in writing signed by Landlord and Tenant. The payment by Tenant of
Rent or the receipt by Landlord of Rent with knowledge of the breach of any
covenant of this Lease shall not be deemed a waiver of such breach.

 
38

--------------------------------------------------------------------------------

 



46.           EXTERIOR SIGNS. Tenant shall be responsible for the maintenance,
repair, and replacement of all signage for the Premises. All exterior signs must
be approved by Landlord prior to their installation, provided that such approval
will not be unreasonably withheld or delayed and provided that such approval
will be granted if the signage is in conformity with applicable zoning and sign
ordinances.


47.           FORCE MAJEURE. Whenever a period of time is herein prescribed for
the taking of any action by Landlord, Landlord shall not be liable or
responsible for, and there shall be excluded from the computation of such period
of time, any delays due to strikes, riots, acts of God, shortages of labor or
materials, war, governmental laws, regulations or restrictions, or any other
cause whatsoever beyond the control of Landlord.


48.           TRANSFERS BY LANDLORD. Landlord shall have the right to transfer
and assign, in whole or in part, all its rights and obligations hereunder and in
the Building, Gateway Plaza and property referred to herein, and in such event
and upon such transfer Landlord shall be released from any further obligations
hereunder, and it shall be deemed and construed as a covenant running with the
land without further agreement between the parties and the transferee of the
Building, or of the land upon which it is situate and the Building that the
transferee has assumed and agreed to carry out any and all covenants and
obligations of Landlord hereunder. Tenant agrees to look solely to such
successor in interest of Landlord for the performance of such obligations.


49.           OFFER. Preparation of this Lease by Landlord or Landlord's agent
and submission of same to Tenant shall not be deemed an offer to lease. This
Lease shall become binding upon Landlord and Tenant only when fully executed by
Landlord and Tenant.


50.           BROKERS. Landlord and Tenant warrant that no real estate broker or
brokerage firm other than Grubb & Ellis (hereinafter referred to as the
"Broker"), whose fees shall be paid by Landlord, has participated in bringing
about this Lease and Landlord and Tenant agree to hold each other harmless and
to indemnify each other from all claims of other arising out of the negotiation
or entering into of this Lease. Landlord agrees to pay the Broker a commission
for services in connection with this Lease pursuant to a separate agreement
between Landlord and Broker.


51.           CONSENTS.  Any consents required of Landlord or Tenant under this
Lease shall not be unreasonably withheld or delayed.

 
39

--------------------------------------------------------------------------------

 
 
52.           ADDENDUM. Exhibit "B", which is attached hereto and made a part
hereof is the Plans and Specifications which contain the terms and conditions of
Landlord's and Tenant's obligations in the finishing of the Premises for
Tenant's use. Also attached hereto is an addendum or addenda containing
Paragraph Al which constitute a part of this Lease.


LANDLORD AND TENANT HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM
AND PROVISION CONTAINED HEREIN AND, BY EXECUTION OF THIS LEASE, SHOW THEIR
INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LANDLORD AND TENANT WITH RESPECT TO THE
PREMISES.


THIS LEASE HAS BEEN PREPARED FOR SUBMISSION TO YOUR ATTORNEY FOR APPROVAL. THE
PARTIES SHALL RELY SOLELY UPON THE ADVICE OF THEIR OWN LEGAL COUNSEL AS TO THE
LEGAL AND TAX CONSEQUENCES OF THIS LEASE
 
 
WITNESS:
LANDLORD: GATEWAY ASSOCIATES, LLC
      /s/ Charles Diacount /s/ Richard Thulin,  
Manager, Arcadia Properties
     
Executed on: 6-11-01
Address:
  54 South Commerce
   
Way, Suite 175
   
Bethlehem, PA 18017
     
WITNESS/ATTEST:
TENANT: EMBASSY BANK
      /s/ Judith A. Hunsicker /s/ David M. Lobach Jr.      
Executed on: 6-11-01
Address:
  100 Gateway Drive,
   
Suite 101
   
Bethlehem, PA 18017


 
40

--------------------------------------------------------------------------------